ALD-099                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 12-1163
                                       ___________

                              IN RE: JEFFREY D. HILL,
                                                  Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                      (Related to M.D. Pa. Civ. No. 11-mc-00297)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   February 2, 2012
                Before: SLOVITER, FISHER AND WEIS, Circuit Judges

                            Opinion filed: February 14, 2012
                                        _________

                                         OPINION
                                         _________

PER CURIAM.

              In October 2011, Jeffrey D. Hill filed a complaint in the District Court

against Century 21 Appraisals and the Lycoming County Assessment Office. In

accordance with sanctions that the District Court imposed on Hill, 1 a Magistrate Judge

reviewed the complaint and issued a report and recommendation, recommending that the


       1
        As a result of Hill’s filing of numerous documents containing offensive and
derogatory material, the District Court imposed sanctions on Hill, requiring him “to
obtain certification from a United States Magistrate Judge prior to filing a future civil
action within the Middle District of Pennsylvania.” M.D. Pa. No. 08-cv-00591.
complaint be dismissed with prejudice as frivolous. Hill filed objections to the report and

recommendation, and then filed two letters regarding the status of the case in November

and December 2011. On January 24, 2012, Hill filed a pro se mandamus petition with

this Court, seeking to compel the District Court to review the Magistrate Judge’s Report

and Recommendation. 2

              Mandamus is a drastic remedy available in only the most extraordinary

circumstances. In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005).

“A petitioner seeking the issuance of a writ of mandamus must have no other adequate

means to obtain the desired relief, and must show that the right to issuance is clear and

indisputable.” Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996). Although we may

issue a writ of mandamus when a district court’s “undue delay is tantamount to a failure

to exercise jurisdiction,” id., the manner in which the district court controls its docket is

discretionary, see In re Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir. 1982).

              The District Court has yet to accept, reject, or modify the Magistrate

Judge’s report and recommendation regarding Hill’s complaint. See 28 U.S.C. § 636(b).

This, however, does not constitute a failure to exercise jurisdiction. We are confident

that the District Court will review and act on the Magistrate Judge’s report and

recommendation regarding Hill’s complaint. Accordingly, we will deny Hill’s

mandamus petition without prejudice to his right to seek mandamus relief should the


       2
      Hill also filed a mandamus petition in the District Court. The Magistrate Judge
recommended that the petition be denied.
                                               2
District Court fail to timely accept, reject, or modify the Magistrate Judge’s report and

recommendation.




                                             3